Citation Nr: 0706219	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  03-00 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability, 
claimed as secondary to service connected right knee 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disability, claimed as secondary to service connected right 
knee disability.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral ankle 
disability, claimed as secondary to service connected right 
knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1981 to February 1982, and from August 1987 to 
August 1990.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from August 2002 and June 2003 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  

The issue of entitlement to service connection for a back 
disability, claimed as secondary to service connected right 
knee disability, is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on his part is required.


FINDINGS OF FACT

1.  A rating decision in September 2001, from which the 
veteran initiated, but did not perfect an appeal, denied 
service connection for left knee and bilateral ankle 
disabilities as secondary to service connected right knee 
disability, based essentially on findings that left knee and 
bilateral ankle disabilities related to service or to the 
service connected right knee disability were not shown.

2.  Evidence received since the September 2001 rating 
decision does not suggest that the veteran has a left knee or 
bilateral ankle disorder that might be related to his service 
or to a service connected disability; does not relate to an 
unestablished fact necessary to substantiate the claims of 
service connection for left knee and bilateral ankle 
disabilities as secondary to service connected right knee 
disability; and does not raise a reasonable possibility of 
substantiating the claims.


CONCLUSIONS OF LAW

1.  Evidence received since the September 2001 rating 
decision is not new and material, and the claim of service 
connection for a left knee disability as secondary to service 
connected right knee disability may not be reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.156(a)(2006).

2.  Evidence received since the September 2001 rating 
decision is not new and material, and the claim of service 
connection for a bilateral ankle disability as secondary to 
service connected right knee disability may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156(a)(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A November 2005 
letter from the RO explained what the evidence needed to show 
to substantiate the claims.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.   The November 2005 letter also 
instructed him that since his claims for service connection 
for left knee and bilateral ankle disabilities had been 
subject to a previous final denial, in order for him to 
reopen his claims, he needed to submit new and material 
evidence, and it explained what kind of evidence would be new 
and material.  Kent v Nicholson, 20 Vet. App. 1 (2006).  The 
July 2004 statement of the case (SOC) provided the text of 
applicable regulations and explained what the evidence showed 
and why the claims were denied.   A March 2006 letter 
provided notice regarding disability ratings and effective 
dates of awards (See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letter and the SOC and to supplement the record 
after notice was given.   He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with VA medical 
records.   He was afforded VA examinations.  He has not 
identified any additional evidence pertinent to these 
claims.   VA's assistance obligations are met.  The veteran 
is not prejudiced by the Board's proceeding with appellate 
review.

II.  Factual Background

A rating decision in September 2001 denied service connection 
for left knee and bilateral ankle disabilities as secondary 
to service connected right knee disability, based essentially 
on findings that left knee and bilateral ankle disabilities 
related to service or to the service connected right knee 
disability were not shown.  The veteran filed a notice of 
disagreement (NOD) with that decision, but did not perfect 
that appeal by timely filing a substantive appeal after a SOC 
was issued in August 2002.  Accordingly, the September 2001 
rating decision became final.

The evidence of record at the time of the September 2001 
rating decision included the veteran's service medical 
records, which did not show left knee or bilateral ankle 
treatments or complaints.  VA examinations in August 1982 and 
August 1992 did not note any left knee or bilateral ankle 
pathology.  A VA examination in April 1997 noted recurrent 
subluxation of bilateral patellae, noted as congenital or 
developmental.  A VA examination in March 2001 noted no 
abnormal findings of the left knee.  An April 2001 private 
medical record included the physician's statement that "the 
right knee in my opinion is affecting his gait and normal 
walking patterns and probably causing the pain in the right 
ankle and the left knee as a secondary cause."

The current claim to reopen was received in January 2003.  
The relevant evidence received since the September 2001 
rating decision includes a VA examination in July 2002 that 
showed minor symptoms of pain in the left knee with no 
objective signs of pathology.  A December 2003 VA examination 
found "no abnormality of his left knee or ankle conditions 
that would be attributable to his right knee."  A July 2004 
VA examination found strain of the left knee and no intrinsic 
disease of the ankles.  VA examination in November 2004 did 
not include findings of left knee or bilateral ankle 
pathology.  Magnetic resonance imaging (MRI) of the left knee 
in November 2004 showed very mild degenerative changes of the 
posterior limb of the lateral meniscus.  
III.  Legal Criteria and Analysis

As noted above, the issues of entitlement to service 
connection for left knee and bilateral ankle disabilities as 
secondary to service connected right knee disability were 
denied by the RO in September 2001.  The veteran was properly 
notified of that decision and of his appellate rights, and 
did not perfect his appeal.  Accordingly, it is final.  38 
U.S.C.A. § 7105.  Generally, when a claim is disallowed, it 
may not be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  Id.  However, 
under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim." [38 C.F.R. § 3.156(a), 
which defines "new and material evidence", was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date (in January 2003), and the new 
definition applies.]

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers. "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. 38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for a disability which is 
proximately due to, or the result of, a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).
The VA examination reports are "new" in they were not before 
the RO at the time of the September 2001 rating decision.  
However, as they do not tend to relate the disorders at issue 
to service or to the service connected right knee disability, 
they do not bear specifically on the matters under 
consideration, and are not material.

Regarding the veteran's own opinion/assertions that he has 
left knee and bilateral ankle disabilities related to his 
service-connected right knee disability, such opinion is not 
competent evidence, as he lacks medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, no item of evidence received subsequent to the RO's 
September 2001 rating decision bears directly and 
substantially upon these specific matters at hand, or is so 
significant that it must be considered in order to fairly 
decide the merits of the claims of service connection for 
left knee and bilateral ankle disabilities as secondary to 
service connected right knee disability.  In fact, to the 
extent that competent evidence added to the record since 
September 2001 does address the matter of the etiology of a 
disability at issue, it is counter to the veteran's claims.  
Accordingly, the additional evidence received since September 
2001 is not "new and material evidence," and the claims of 
service connection for left knee and bilateral ankle 
disabilities as secondary to service connected right knee 
disability may not be reopened.


ORDER

The appeal to reopen a claim of entitlement to service 
connection for a left knee disability, claimed as secondary 
to service connected right knee disability, is denied.

The appeal to reopen a claim of entitlement to service 
connection for a bilateral ankle disability, claimed as 
secondary to service connected right knee disability, is 
denied.



REMAND

With respect to the issue of entitlement to service 
connection for a back disability, claimed as secondary to 
service connected right knee disability, the Board notes that 
in his Substantive Appeal (VA Form 9) on that issue, received 
on January 3, 2003, the appellant requested a personal 
hearing before a Veterans Law Judge (VLJ) sitting at the RO.  
While he subsequently testified before a decision review 
officer at the RO in November 2003, there is no indication in 
the claims folder that the VLJ hearing request was addressed 
(or that the veteran withdrew the request).  

To ensure compliance with due process requirements, and 
because Travel Board hearings are scheduled by the RO, the 
case is REMANDED for the following:

The veteran should be scheduled for a 
hearing before a VLJ sitting in Waco, Texas 
(or in the alternative, a videoconference 
hearing, if he so desires).  The case 
should then be processed in accordance with 
standard appellate practices.

The appellant need take no action until he is notified.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


